Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 1 of 12 PageID #: 686



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                         TEXARKANA DIVISION


JOE ANDREW SALAZAR,

   Plaintiff,

   v.                                     Civil Action No. 5:19-cv-75

AT&T MOBILITY LLC,                        DEMAND FOR JURY TRIAL
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

   Defendants.


 PLAINTIFF JOE ANDREW SALAZAR’S SUR-REPLY IN OPPOSITION TO AT&T
 MOBILITY, LLC, SPRINT/UNITED MANAGEMENT COMPANY, T-MOBILE USA,
  INC., AND CELLO PARTNERSHIP D/B/A VERIZON WIRELESS’ MOTION TO
                     DISMISS UNDER RULE 12(b)(6)
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 2 of 12 PageID #: 687



       Defendants’ Reply (Dkt. No. 57) demonstrates that they cannot establish the necessary

elements—specifically, that this case involves the same cause of action as the HTC Corp. case

and that Defendants are each in privity with HTC Corp.—to preclude Salazar from holding

Defendants accountable for their infringement of his patent claims. Defendants have not proven

that the two cases involve the same cause of action. In their Reply, Defendants fail to rebut the

clear and overwhelming evidence that this case does not involve the same nucleus of operative

facts as the HTC Corp. case. Defendants’ assertion that Salazar’s infringement claims against

them are barred based on his allegation in the first case that HTC Corp. “induced, caused, urged,

aided, and abetted its direct and indirect customers to infringe the claims of the ‘467 patent” is

without merit and belied by the language of the complaint. As Salazar established in his

Response (Dkt. No. 40), this argument is also contradicted by HTC Corp.’s 1 explicit argument

that a U.S. carrier could not be joined as a matter of law and that a hypothetical sale of the

accused devices by a U.S. carrier to its customers would constitute an independent transaction

insufficient to join the U.S. carriers in that case. Likewise, Defendants have provided no factual

or legal support for their claim they are in privity for the purpose of claim preclusion.

       Additionally, Defendants’ argument that the Kessler doctrine extends to “any future

lawsuits by Salazar against consumers and any other claim he may bring” is meritless, and

Defendants have not shown any legal support for applying the Kessler doctrine where there is no

decision that an accused product practices the claim elements of the patent at issue and where the

alleged infringing acts predate the prior judgment.

       For all of these reasons, Salazar requests that the Court reject Defendants’ Joint Motion

to Dismiss in full.

1
 Not only have Defendants taken the position that they are in privity with HTC Corp., HTC
Corp. has filed a motion to intervene to join the Defendants in this motion.


                                                  1
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 3 of 12 PageID #: 688



I.     Defendants fail to demonstrate that this case involves the same cause of action as the
       HTC Corp. case.

       Application of claim preclusion requires that both lawsuits involve the same cause of

action. Hous. Prof’l Towing Ass’n v. City of Hous., 812 F.3d 443, 447 (5th Cir. 2016). To

determine whether two suits involve the same cause of action, the Fifth Circuit focuses on

whether the two cases “are based on the same nucleus of operative facts.” Id.; Test Masters

Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). A claim is not barred solely

because it could have been raised in a prior action between the parties that was resolved by a

final judgment on the merits. See Acumed LLC v. Stryker Corp., 525 F.3d 1319, 1325-26 (Fed.

Cir. 2008). Contrary to Defendants’ arguments, the facts of this case arise from a different

nucleus of operative facts than the facts of the HTC Corp. case.

       In their Reply, Defendants fail to rebut the evidence that this case does not involve the

same nucleus of operative facts (see Response at 4-9), and instead argue that Salazar’s indirect

infringement allegations made against HTC Corp. in the HTC Corp. case prevent him from

asserting infringement claims against different parties—Defendants here—based on different

conduct. 2 Defendants’ argument that Salazar’s allegation that HTC Corp. “induced, caused,

urged, aided, and abetted its direct and indirect customers to infringe the claims of the ‘467

patent” bars his infringement claims against the Defendants in this case is without merit.3


2
  As set out in Plaintiff’s Response, the conduct at issue in this case involves U.S. sales of the
accused devices from the Defendant carrier/retailers to the end users—the customers located in
the United States who ultimately purchased the HTC smartphones and indirect infringement
involving these end users. This case does not involve the facts of HTC Corp.’s overseas
activities, whether HTC Corp. committed any acts of infringement in the United States, or HTC
Corp.’s transactions with its subsidiary, HTC America, or HTC Corp.’s acts of inducing others to
infringe Salazar’s patent claims.
3
  Salazar also does not dispute that he is precluded from bringing his claims of infringement
under any theory, whether advanced or not, against HTC Corp. However, in the instant case, it is
the infringing acts of a different set of parties that is at issue.


                                                2
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 4 of 12 PageID #: 689



Salazar never alleged in the HTC Corp. case that the U.S. carriers themselves “induced, caused,

urged, encouraged, aided, and abetted” any other party (e.g., the end-user customer). To the

contrary, Salazar’s allegations of inducement in the first case were wholly attributed to the

activities of HTC Corp. For instance, Salazar alleged in the complaint that: “Defendant has

induced, caused, urged, encouraged, aided, and abetted its direct and indirect customers . . . .”

and “Defendant has done so by affirmative acts including but not limited to selling infringing

products, marketing the infringing capabilities of such products, and providing instructions,

technical support, and other encouragement for the use of such products.” Dkt. No. 17 at ¶¶ 15-

16. 4

        Further, Defendants’ reliance on Adaptix is misplaced.      Adaptix dealt with multiple

lawsuits involving the same defendants, as well as the plaintiff’s same allegation of contributory

infringement brought against these defendants in multiple lawsuits. Adaptix, Inc. v. AT&T

Mobility LLC, No. 6:12-CV-120, 2015 WL 12696204, at *15 (E.D. Tex. May 12, 2015). The

fact that both the defendants and the accused devices were “materially identical” was key to the

Court’s conclusion that the cases arose from the same nucleus of operative facts and thus

“involve[d] the same infringement cause of action.” Id. at *15-18. By contrast, in the instant

case, the infringement claims are brought against an entirely different set of parties from

Salazar’s prior case against HTC Corp.

        Adaptix is also not applicable to this case because Salazar’s allegations of indirect

infringement were directed only at HTC Corp. in the first case. Defendants recite the rule that

claim preclusion “bars all claims that were or could have been advanced in support of the cause

4
  Even if arguendo the complaint’s “direct and indirect customers” language referenced by
Defendants included the U.S. carriers, the pleading and the excerpt quoted by Defendants
demonstrates that these customers were the objects of HTC Corp.’s alleged acts of inducement—
not the subjects.


                                                3
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 5 of 12 PageID #: 690



of action on the occasion of its former adjudication” and contend that, here, both cases involve

the same claim because “[a]s in Adaptix, the Salazar I complaint pled indirect infringement

against HTC Corp. based on the actions of HTC Corp.’s direct and indirect customers.” Reply at

2-3. In support, Defendants cite language from Salazar’s complaint stating that HTC Corp.

“induced, caused, urged, encouraged, aided, and abetted its direct and indirect customers to

infringe the claims of the ’467 Patent.”       Reply at 2.   Unlike Adaptix, however, Salazar’s

allegation in the first case was that only HTC Corp.—not the U.S. carriers or any other party 5—

engaged in acts of indirect infringement and therefore his claims in the present case are not

“claims that were or could have been advanced in support of the cause of action on the occasion

of its former adjudication.” See Adaptix, 2015 WL 12696204, at *15. In sum, Salazar’s claims

of HTC Corp.’s indirect infringement have no bearing on whether the Defendants in this case

indirectly infringed the claims of Salazar’s patent.

II.    Judicial estoppel applies in the instant case and, even if it did not, the Court should
       reject Defendants’ selective application of privity.

       Rather than attempting to rebut Salazar’s clear evidence that this case does not meet the

requisite elements of claim preclusion, Defendants essentially argue that they are not judicially

estopped from making arguments diametrically opposite to those made by HTC Corp. in the first

case because the Court did not explicitly endorse HTC’s previous arguments. Reply at 3-4.

Defendants argue that judicial estoppel is not applicable to the present case because there is no

clear finding that the Court accepted HTC Corp.’s argument that Salazar’s claims against AT&T

were “merely secondary or peripheral.” Reply at 3-4. Defendants also argue that the HTC Corp.

case made clear that “[the Court] did not accept as true any argument of HTC Corp. (raised in
5
  Defendants have not and cannot point to any allegations in the HTC Corp. case complaint
directed to the conduct of the U.S. carriers (e.g., that Defendants marketed the infringing
capabilities of the HTC One phones) that Salazar could have advanced in that case.



                                                  4
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 6 of 12 PageID #: 691



Salazar’s Response).” Reply at 3. These arguments are without merit. In granting HTC Corp.

the relief it sought—i.e., severing AT&T from the case—the Court implicitly accepted HTC

Corp.’s argument that the facts were so distinct that a separate case was warranted. Additionally,

the fact that the Court allowed Salazar to maintain a separate case—as opposed to dismissing his

infringement claims against AT&T—demonstrates that Salazar’s case against the U.S. carriers

involves a different nucleus of operative facts, as it would be wholly inefficient and a gross

waste of judicial resources to split a claim involving the same nucleus of operative facts into two

separate cases.

       Defendants do not dispute that HTC Corp. argued throughout the prior case that its

connection to the U.S. carriers was remote at best or that HTC Corp. distinguished itself from the

U.S. carriers whenever possible. See Response at 12-16. And Defendants expressly agree that

the verdict form failed to specify the basis for the finding of no infringement. Reply at 4.

Irrespective of whether Defendants are judicially estopped, the contradictory positions taken by

Defendants and HTC Corp.—which Defendants argue they are in privity with—are troublesome.

Indeed Defendants’ argument that “they are in privity for the purposes of claim preclusion”

without any explanation or legal support for this self-serving about-face is indefensible.

III.   Salazar was prejudiced by HTC Corp.’s concealment of documents at the time he
       attempted to add a U.S. carrier to the case.

       Defendants’ argument that claim preclusion would not unfairly prejudice Salazar because

he knew of the relationships between the parties at the time of trial is unavailing. Salazar would

clearly be prejudiced if he were both prevented from adding AT&T to the previous HTC Corp.

litigation and precluded from suing AT&T now. Response at 17-18. The relevant time period

with respect to prejudice here is that when Salazar could have added the U.S. carriers to his case

against HTC Corp.      That HTC Corp. ultimately produced the documents months after the



                                                 5
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 7 of 12 PageID #: 692



deadline to join additional parties had passed (only after Salazar moved the Court to compel

HTC Corp.) does not change the fact that, at the relevant time, HTC Corp. withheld the

contracts with the U.S. carriers from Salazar, thus enabling HTC Corp. to successfully prevent

AT&T’s joinder.

          Defendants’ incorrect framing of this issue as Salazar “collaterally attacking a judgment

on the grounds of fraud or concealment” is not relevant and fails to address Salazar’s argument.

Reply at 5-6. Salazar is not challenging the noninfringement judgment in the HTC Corp. case.

Claim preclusion is an equitable doctrine with limits and exceptions and, as in Rimkus, prejudice

can indeed be considered at present. HRD Corp. v. Dow Chem. Co., No. CV H-13-3596, 2019

WL 162094, at *5 (S.D. Tex. Jan. 9, 2019 (citing Rimkus Consulting Grp., Inc. v. Cammarata,

688 F. Supp. 2d 598 (S.D. Tex. 2010)). Salazar would clearly be prejudiced if the U.S. carriers

could shield themselves from liability in both the HTC Corp. case 6 and the instant case.

Accordingly, even if claim preclusion were appropriate in this case—which it is not—it should

not be applied because “the policies underlying preclusion law would not be served by barring

the plaintiff’s claims against the defendants.” Rimkus, 699 F. Supp. 2d at 664.

IV.       Defendants provide no factual or legal support for their claim they are in privity for
          the limited purpose of claim preclusion.

          Salazar’s Response provides ample evidence that the Defendants and HTC Corp. are not

in privity, and Defendants’ arguments to the contrary are without merit. Defendants’ assertion

that they did not admit “tacit[ly] or otherwise” Salazar could not join the U.S. carriers in the first

case is entirely false. See Reply at 7. As Salazar established in his Response, HTC Corp.

explicitly argued that AT&T could not be joined as a matter of law and that even a hypothetical

sale of the HTC One phones by AT&T to its customers would constitute an independent

6
    For not meeting the “same series of transactions or occurrence test” under 35 U.S.C. § 299.


                                                  6
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 8 of 12 PageID #: 693



transaction insufficient to satisfy 35 U.S.C. § 299’s “same series of transactions or occurrences

test.” Response at 6-7 (In HTC Corp.’s own words, “[E]ven if, hypothetically, HTC directly sold

the accused products to AT&T, Inc., which, in turn, resold those products to AT&T, Inc.

customers . . . , these independent transactions would not be sufficient to satisfy Section

299’s ‘same series of transactions or occurrences’ test.”).           It is irreconcilable that an

“independent transaction” insufficient to join the U.S. carriers in the first case would also

preclude Salazar from pursuing his claim against the U.S. carriers in a separate case.

       Defendants also attempt to distinguish their position from that of the defendants in

Southern Snow Mfg. Co. v. SnoWizard Holdings, Inc. by contending that the purchase

agreements they entered into with HTC Corp. are the requisite “something more” that establishes

privity between Defendants and HTC Corp. for claim preclusion purposes. Reply at 8. This

argument should be rejected.      In Southern Snow, the Federal Circuit reiterated the well-

established rule that privity requires the parties to be so closely related that their litigation

interests are “nearly identical.” 567 F. App’x 945, 960 (Fed. Cir. 2014) (citing Transclean Corp.

v. Jiffy Lube Int’l, Inc., 474 F.3d 1298, 1304 (Fed. Cir. 2007)). The purchase agreements cited

by Defendants, which purportedly prove the existence of “design, marketing, sale, and

distribution relationships between Defendants and HTC on the HTC Smartphones,” fail to

establish that this demanding standard is met. See Reply at 8. Rather, as Salazar previously

argued, the totality of the parties’ actions and admissions overwhelmingly point to the opposite

conclusion—that Defendants’ and HTC Corp.’s litigation interests were not “nearly identical,” S.

Snow Mfg., 567 F. App’x at 960, and HTC Corp. was not “so closely aligned with [the U.S.

carriers’] interests as to be [their] ‘virtual representative,’” Royal Ins. Co. of Am. v. Quinn-L

Capital Corp., 960 F.2d 1286, 1297 (5th Cir. 1992) (citations omitted). Specifically, HTC Corp.




                                                 7
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 9 of 12 PageID #: 694



emphasized throughout the first case that its connection to the U.S. carriers was remote at best,

distinguished its position from theirs whenever possible, and successfully severed Defendant

AT&T from the case; HTC Corp. made every attempt to obfuscate its relationship with the

carriers; and HTC Corp. did not adequately represent Defendants’ interests and, in fact, made

multiple strategic decisions to further its own interests 7 to the detriment of the U.S. carriers.

Response at 12-18.

V.     The Kessler doctrine does not apply to the instant dispute.

       Defendants’ argument that the Kessler doctrine extends to “any future lawsuits by Salazar

against consumers and any other claim he may bring” is false. The Kessler doctrine precludes

assertions of a patent against “post-judgment activity if the earlier judgment held that

“essentially the same” accused activity did not infringe the patent.” 8 SimpleAir, Inc. v. Google

LLC, 884 F.3d 1160, 1170 (Fed. Cir. 2018). “This doctrine protects an adjudged non-infringer

from repeated harassment for continuing its business as usual post-final judgment.”              Id.

(emphasis added). The Kessler doctrine just fills a particular temporal gap between preclusion

doctrines.” 9 Id. The Federal Circuit unequivocally asserted that it has “not applied the Kessler


7
  HTC Corp.’s withdrawal of its invalidity counterclaim from the jury was a strategic move that
did not protect the U.S. carriers and, as Salazar argued, should have resulted in the claim being
dismissed with prejudice. That the Court decided to give the issue further consideration was
fortuitous and in no way negates HTC Corp.’s self-serving decision made at trial.
8
  As discussed in Salazar’s Response, the SpeedTrack case relied on by Defendants explicitly
recognizes that the Kessler doctrine acts to preclude a party’s claims “as long as it challenged
only those acts of infringement that post-dated the judgment in the first action.” Response at 18-
20.
9
 Even Defendants’ characterization of SimpleAir acknowledges the temporal limitations of the
Kessler doctrine. There, the Federal Circuit expressly held that if the district court found related
patents to be substantially similar to those in the prior law suit, claim preclusion would bar pre-
judgment activity, and the Kessler doctrine would bar post-judgment activity. SimpleAir, 884
F.3d at 1169-70. Under Defendants’ interpretation of the Kessler doctrine, claim preclusion
would be superfluous.


                                                 8
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 10 of 12 PageID #: 695



doctrine to bar a broader set of rights than would be barred by claim preclusion. Id. (emphasis in

original). Accordingly, the Kessler doctrine has no place and is irrelevant with respect to

preclusion of Salazar’s claims against Defendants because there are no post-judgment actions

being asserted in this case.

       Nevertheless, even if the Kessler doctrine applied to pre-judgment conduct, Defendants

have not shown any legal support for its application where there is no decision that an accused

product practices the claim elements of the patent at issue, as is the case here. As explained in

Salazar’s Response, the Kessler doctrine is inapplicable here because the jury in the HTC Corp.

case did not determine whether the accused devices in fact practiced the asserted claims of the

Salazar patent. See Response at 10; Brain Life, LLC v. Elekta Inc., 746 F.3d 1045, 1057-58 (Fed.

Cir. 2014). Further, MGA, Inc. v. General Motors Corp., cited by Defendants in their Reply, is

inapposite. MGA involved a prior judgment from a Michigan state court where that court had

determined that the accused product did not practice the plaintiff’s patent claims. MGA, Inc. v.

Gen. Motors Corp., 827 F.2d 729, 731 (Fed. Cir. 1987). In light of that state court decision, the

Federal Circuit, applying “existing Michigan preclusion principles to determine what preclusive

effect the prior judgment against [plaintiff] would be given in a Michigan state court,” held that

“since the accused machines here are admittedly the same in both suits, it is [Defendant’s] right

that the accused machines be freely traded without interference.” Id. at 733-35. MGA did not

address whether the Kessler doctrine can apply to pre-judgement infringement, and it certainly

does not support Defendants’ position that the Kessler doctrine bars “any future lawsuits by

Salazar against consumers and any other claim he may bring.” Reply at 8. Accordingly, the

Kessler doctrine is inapplicable here.




                                                9
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 11 of 12 PageID #: 696



VI.    Conclusion

       For the foregoing reasons, Salazar respectfully requests that Defendants’ Joint Motion to

Dismiss be denied in its entirety.

                                                   Respectfully submitted,

                                                   /s/Geoff Culbertson __

                                                   Geoffrey Culbertson
                                                   TX Bar No. 24045732
                                                   gpc@texarkanalaw.com
                                                   Kelly Tidwell
                                                   TX Bar No. 20020580
                                                   kbt@texarkanalaw.com
                                                   PATTON, TIDWELL &
                                                   CULBERTSON, LLP
                                                   2800 Texas Boulevard
                                                   Texarkana, Texas 75503
                                                   Telephone: 903-792-7080
                                                   Fax: 903-792-8233

                                                   Dariush Keyhani (Lead Attorney)
                                                   District of Columbia Bar No. 1031500
                                                   (pro hac vice)
                                                   Frances H. Stephenson
                                                   New York registration No. 5206495
                                                   (pro hac vice)
                                                   Keyhani LLC
                                                   1050 30th Street NW
                                                   Washington, DC 20007
                                                   Telephone: (202) 748-8950
                                                   Fax: (202) 318-8958
                                                   dkeyhani@keyhanillc.com
                                                   fstephenson@keyhanillc.com

                                                   Attorneys for Plaintiff




                                              10
Case 2:20-cv-00004-JRG Document 63 Filed 12/05/19 Page 12 of 12 PageID #: 697



                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
U.S. Mail, CMRRR on this 5th day of December, 2019.

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson




                                               11
